Citation Nr: 0901811	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with mechanical back pain, L5 disc bulging 
and limitation of motion.

2.  Entitlement to a separate compensable rating for pain in 
the left leg, radiculopathy left lower extremity, from 
September 23, 2002.  

3.  Entitlement to a separate compensable rating for pain in 
the right leg, radiculopathy right lower extremity, from 
September 23, 2002.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran who served with the National Guard between July 
1975 and July 1984, had verified active service from June 18, 
1983 to July 2, 1983.

The current appeal arose from a December 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. The RO denied entitlement to an 
increased evaluation for lumbosacral strain with mechanical 
back pain and limitation of motion, and a TDIU.

In August 2001 the veteran provided oral testimony before a 
Veterans Law Judge sitting at the RO, a transcript of which 
has been associated with the claims file.

In November 2001, the Board of Veterans' Appeals (Board) 
remanded these claims for additional development and 
adjudicative action.

In January 2002 the RO denied entitlement to compensation 
benefits under the provisions of 38 C.F.R. § 1151 for 
exacerbation of neck injuries as a result of treatment at the 
VA medical facility in Birmingham, Alabama, from May to July 
1995 and in March 2000.

In September 2002 the Board undertook additional development 
on the claims pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  This has been completed.  In December 2002 the 
Board provided notice of the development as required by Rule 
of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.) The appellant responded 
to the notice by the submission of a statement in February 
2003.  He also provided a statement by his wife and submitted 
private and VA medical records, most of which are already of 
record.

In May 2003, the Board remanded the claims for additional 
development to include consideration by the RO of evidence 
obtained in accordance with the September 2002 development 
memorandum.

Thereafter, the Board denied an increased rating for the 
lumbar spine disorder in a September 2003, decision, which 
also denied entitlement to compensation benefits for 
additional disability of the neck pursuant to the provisions 
of 38 U.S.C.A. 
§ 1151 (West 2002), as secondary to treatment at a VA medical 
facility from May to July 1995 and March 2000 and to total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU).  The veteran appealed 
only the issue of entitlement to an increased rating for the 
lumbar spine disorder to the Court of Appeals for Veterans 
Claims (Court).  Therefore this is the only issue that 
remains in appellate status.  

The Court in a March 2006 decision vacated the Board's denial 
of an increased rating for the lumbar spine disorder and 
remanded it back to the Board for further adjudication 
consistent with its order.  The Court determined that the 
Board failed to provide adequate reasons and bases in its 
denial, in failing to fully address functional impairment 
that was noted in a March 2000 VA examination and decribed as 
causing 5 percent additional impairment during flare-ups as 
well as additional evidence of functional impairment in other 
VA examinations from January 2003.  Thereafter, it was 
returned to the Board which remanded this matter in July 2007 
for further development.  Such has been completed and this 
matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The competent medical evidence shows the veteran's 
service-connected lumbosacral spine disorder, which includes 
evidence of mechanical back pain, L5 disc bulging and 
limitation of motion, does not more closely resemble a severe 
intervertebral disc disease with recurring attacks and 
intermittent relief, nor a severe lumbosacral strain, and he 
is not shown to demonstrate severe limitation of motion of 
the lumbar spine.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least two weeks during a 12-month 
period.

3.  Evidence of favorable ankylosis of the entire 
thoracolumbar spine is not of record.

4.  Chronic pain in the left leg, secondary to radiculopathy 
of the left lower extremity is equivalent to no more than 
mild incomplete paralysis of the sciatic nerve.

5.  Chronic pain in the right leg, secondary to radiculopathy 
of the right lower extremity is equivalent to no more than 
mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
service-lumbosacral strain with mechanical back pain, L5 disc 
bulging and limitation of motion are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2008).  

2.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2008).

3.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the right leg, radiculopathy of the 
right lower extremity from September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in February 2000.  The RO adjudicated it in December 
2000, with notice sent the same month.  In this case, the 
VA's duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter(s) sent to the appellant on 
June 2003.  Additional letters were sent in April 2008, and 
in August 2008.  The veteran was provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement for an increased rating, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on October 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, Vazquez-Flores v. Peake, 22 Vet, App. 37 (2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.   

In this case the August 2008 letter specifically advised the 
veteran of the Vasquez decision.  This letter also told the 
veteran that he should submit evidence showing his service-
connected disability had gotten worse, and told him to send 
recent medical records preferably within the past 12 months.  
The letter also informed him more specifically that his 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  This letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Additionally this notice, as 
well as the April 2008 letter also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The RO readjudicated this claim 
in October 2008 subsequent to issuance of these letters.    

Even if these letters were deemed insufficient as they did 
not address with specificity the criteria for adjudicating 
the lumbar spine disorder under criteria which was revised 
during the pendency of this claim, the  veteran was provided 
detailed information regarding the applicable criteria for an 
increased rating for all the claimed disorders by the 
statement of the case sent in January 2001, supplemental 
statement of the case (SSOC) sent in January 2002, SSOC sent 
in June 2003, SSOC sent in May 2008 and SSOC sent in August 
2008, which discussed at length the level of disability 
needed for a higher rating for each disorder, including the 
pertinent criteria, both old and revised, as well as the 
symptomatology including the amount of motion loss, pain, 
fatigability or neurological abnormalities needed for 
increased rating for the back.  The veteran in his 
correspondences including one most recently sent in 2008, 
discussed in detail functional limitations such as limitation 
of motion, and severe pain affecting his back.  Based on the 
above, any notice deficiencies present do not affect the 
essential fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private records were obtained and associated with the claims 
folder.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence 
of record includes VA examinations including the most recent 
one from April 2008 which included review of the claims file.     

In summary, the duties imposed on the VA to notify and assist 
have been considered and satisfied.  Through notices of the 
RO and the AMC, the claimant has been notified and made aware 
of the evidence needed to substantiate his claim for an 
increased rating as well as entitlement to service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2008).  It is the intention of the VA 
Schedule for Rating Disabilities Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2008).

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2008)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

By way of history, the evidence of record discloses that the 
veteran sustained a back injury during active service in 
June1983.  Subsequently, he continued to experience back pain 
and was seen for such complaints on numerous occasions in 
1983 and 1984 with findings consistent with several month 
history of back strain with progressive symptoms of possible 
radiculopathy into the right foot as noted in October 1983.  
Computed Tomography (CT) findings reported in October 1983 
were noted to show some questionable findings of possible 
bulging at L5 and possible protrusion at L4 but with normal 
myelogram.  He continued to have back problems shown in 
postservice records, consistent with chronic lumbar strain 
although findings from an August 1984 private examination 
included pain and weakness in both legs, which raised the 
question of possible damaged disc causing these problems, 
although at the time of the examination he had no leg pain 
and the doctor declined to further investigate the cause of 
this unless he deteriorated further.  A VA examination report 
from November 1984 revealed some limited motion and 
tenderness to palpation, as well as subjective findings of 
decreased sensory examination to pinprick in the calf, but 
with full motor strength, and no spasm.  He was assessed with 
mechanical back pain with limitation of motion.  X-ray of the 
lumbar spine was interpreted as negative.

In January 1985 the RO granted service-connection for 
lumbosacral strain and assigned an initial 10 percent rating.  

In July 1988 the RO increased the 10 percent evaluation to 20 
percent.  This increase was based on clinical findings made 
upon VA examination in June 1988, which revealed some 
restricted motion, positive straight leg raise and a fair 
amount of muscle spasm.  The 20 percent rating continued to 
be confirmed and continued through subsequent determinations, 
including a July 1990 Board decision.  He continued to 
receive treatment and examinations for his low back 
complaints through the mid 1990's.  

In February 2000 the veteran filed a claim for entitlement to 
an increased ratings for his low back disorder.  Among the 
evidence pertinent to this claim were private treatment 
records from 2000 reflecting that the veteran was diagnosed 
with mechanical back pain, in addition to other disorders 
diagnosed.  A private physician in a February 2000 letter 
opined that the veteran was totally disabled due to 
fibromyalgia syndrome and mechanical back pain.  The 
fibromyalgia caused the veteran to have chronic pain and 
sleep disorders.  A February 2000 VA MRI of the lumbar spine 
was limited due to motion artifact but did show a bulging 
disc at L4-5, with other discs appearing normal.  A March 
2000 X-ray for the lumbar spine was normal.  A private 
myelogram dated in April 2000 showed no significant 
abnormality of the lumbar spine, although it was noted that 
there might be a slight bulge at L5-S1.  In June 2000, a 
slight bulge at L5-S1 was noted and a letter from the same 
month by a private doctor indicated that he was treating the 
veteran for a mechanical back pain and slight bulge at L5-S1 
in addition to other physical problems including 
fibromyalgia.  This doctor noted that the veteran was 
recommended to treat at a pain management center and that he 
was referred for an electromyograph (EMG) and a magnetic 
resonance imaging (MRI) of his spine.  He treated with 
Wygesic, Skelaxin, Elavil and Neurontin.

Upon VA examination in March 2000 the veteran gave a history 
of treatment for back strain in the mid 1980s.  He reinjured 
his back in 1993.  He also injured his neck and shoulders at 
that time.  He took numerous medications to alleviate his 
pain. Changes in the weather resulted in flare-ups in his 
back condition.  This resulted in 5 percent additional 
impairment during flare-ups.  

He used a back corset brace and a cane.  Examination showed 
that he got in and out of a chair with caution.  No postural 
or neurological abnormalities were seen.

Musculature of the back was atrophic.  Range of motion (ROM) 
of the lumbar spine was forward flexion to 69 degrees with 
extension to 30 degrees.  There was flexion to the right to 
31 degrees and flexion to the left to 36 degrees.  Rotation 
was not recorded.  Motion stopped where pain began.  X-ray 
showed no significant abnormality in the lumbar spine.  The 
diagnosis was degenerative joint disease (DJD) of lumbosacral 
spine with loss of function due to pain.  The examiner opined 
that the veteran's obesity was a big factor in his 
disability.  Other diagnoses included high blood pressure and 
a problem with the left eye, although it was noted upon 
examination that his vision was good.

A March 2000 VA general medical examination noted the 
veteran's history of low back injury and current complaints 
of but did not include any physical findings for the back.  
The diagnosis was degenerative arthritis and disc disease of 
the lumbosacral spine.  Again it was opined that obesity 
played a large role in his disability.  

The veteran provided testimony as to his increased rating 
claim and his claim for TDIU benefits at a hearing before a 
Veterans Law Judge in August 2001.  At that time he said that 
his low back had increased in severity due to DDD and 
fibromyalgia.  Transcript [Tr.] at 2.  He often wore a brace 
(tr. at 3) and took numerous medications to alleviate the 
pain in his back and neck. Tr. at 4. 

He said that he had trouble driving an automobile since he 
was injured in 1983. Tr. at 7.  He was unemployed at the time 
of this hearing and said that he had not worked at all in 
over a year. Tr. at 9.  He sometimes had trouble dressing 
himself and tying his shoes. Tr. at 10-11.  

Received in August 2001 were private records and examination 
reports documenting back pain in 1999.  These include a 
January 1999 examination for low back pain, as well as 
cervical spine complaints with radiculopathy into the left 
upper extremity from the neck pain.  Physical examination 
revealed him to have normal gait and station with motor 
strength 5/5 in all groups and deep tendon reflexes 4/5 
throughout.  Aside from findings of decreased sensation in 
the left upper extremity associated with the cervical spine, 
no other sensory findings were reported.  No other 
significant findings regarding the lumbar spine were made and 
the assessment was mechanical low back pain by history.  A 
February 1999 examination noted the veteran to be overweight 
and wearing a cervical collar and lumbosacral corset.  He had 
full range of motion of the low back with no specific 
symptoms or reproduction of symptoms.  Reflexes were normal, 
straight leg raise was negative and there was no atrophy of 
the lower extremities noted.  

A May 2001 neurological examination for multiple areas of 
pain over a long period of time included complaints of pain 
in his low back and legs, as well as episodes of "freezing" 
of his legs occuring with low back pain where he cannot walk 
backwards or frontwards.  He was noted to use a cane due to 
such episodes to protect from falls, although he could walk 
without the cane.  He was noted to be obese for a long period 
of time.  He was said to have had problems with a sacroiliac 
joint being out of place which he felt had not been addressed 
properly.  Spine films and MRIs from April 2001 were noted to 
show no instability or abnormality, although the April 2000 
myelogram was noted to show a slight disc bulge at L5-S1.  
Physical examination was significant for the veteran walking 
fairly well and could heel-toe walk.  He could squat and rise 
with some assistance.  He had brisk knee and ankle reflexes, 
otherwise the examination did not address findings pertinent 
to the lumbar spine.  Other findings addressed upper 
extremity findings associated with a cervical spine disorder.  
He was assessed with intractable pain with no physical 
diagnosis to explain it.  

In December 2001 the veteran underwent a VA examination.  The 
VA examiner noted that the evidence of record to include X-
rays and MRIs showed only a small disk protrusion at C5-6 and 
L5-S1, and no significant abnormalities of the cervical or 
thoracic spines.  It was noted that the veteran exhibited 
normal ROMs of the cervical and lumbar spines and that his 
reflexes were normal.  Lumbar spine ROM was to 90 degrees of 
flexion, 20 degrees of extension, and 45 degrees of bilateral 
flexion.  The diagnoses were chronic low back pain and 
cervical spine pain of unclear etiology.  There was no 
evidence of any prior back injury or significant pathology.  
A January 2002 addendum from the same examiner confirmed 
review of the claims file and stated that the low back pain 
causes no significant weakness, incoordination, pain on 
movement, swelling, deformity or atrophy.  The examiner was 
unable to evaluate fatigability.  The low back pain should 
have no effect on employability as there is no evidence of 
any significant lumbosacral spine problem.

The examiner who conducted this examination submitted an 
additional statement in March 2002.  At that time, the 
examiner noted that there was no low back problem so there 
was no limitation of motion.  There was normal ROM without 
pain.  There was no additional functional loss.  This 
examiner noted that the veteran's subjective complaints were 
not supported by objective findings.  There was no joint or 
nerve structure abnormality.  The pain was subjective and 
might be due to muscle spasm of unclear etiology.

Upon VA examination in January 2003, the veteran presented 
wearing a "very high" cervical collar which restricted any 
motion of the head and a back brace.  When the examiner asked 
the veteran to remove the brace for examination, the veteran 
chose not to.  There was objective evidence of pain on 
motion, spasm, weakness, and tenderness, but no opinion was 
given as to the extent this limited function.  There were 
postural abnormalities and fixed deformity.  X-ray was 
interpreted as showing no bony abnormality.  The diagnoses 
were cervical and lumbar disk disease.  The examiner added 
that the veteran would "not submit to examination."  

Received in April 2008 were records from the Social Security 
Administration.  Among these records were copies of private 
and VA records showing treatment for back complaints.  The 
Social Security records included additional private records 
from 2001 and 2002 showing that in February 2001 the veteran 
was hospitalized for severe low back pain and neck pain.  The 
pain was reportedly incapacitating over the past few months 
and he had been out of work over 1 year.  He was now walking 
with a straight cane.  He had occasional paresthesias with 
headaches.  On examination he was tender to palpation on the 
right S1 region with positive straight leg raise and low back 
pain.  His reflexes were brisk at both patellas/knees.  The 
hospital records revealed that he was noted to also been on 
Oxycontin daily.  His MRI from February 2001 was limited due 
to motion but showed bulging disc at L5 as well as 
degenerative disc disease (DDD) and facet joint arthritis.  
The X-ray was noted to show degenerative changes at multiple 
levels of the lumbar spine and small osteophytes, with no 
fracture or bone destruction.  He underwent epidural steroid 
injections for low back pain repeatedly throughout 2002, in 
August 2002, November 2002 and December 2002.  He was seen 
for urinary incontinence during his sleep in November 2002 
following such injection, with a history of one episode of 
incontinence in August 2002 and one the night he was seen.  
The records suggest that the incontinence was related to the 
injection and there are no subsequent episodes shown after 
November 2002.  

Also included among the Social Security records were records 
showing continued private treatment for fibromyalgia 
complaints which included complaints of back pain, repeatedly 
in July 2003, January 2004, June 2005, December 2005, 
December 2006, June 2007 and December 2007.  He is also noted 
to have problems with falling in records from July 2004 and 
in June 2005. 

Private records from 2004 also submitted with the Social 
Security records revealed treatment for blackout spells and 
cervical spine complaints between August 2004 and November 
2004.  However these records did include some pertinent 
findings regarding the lumbar spine.  In August 2004 his 
complaints included musculoskeletal complaints of back pain, 
neurological complaints of weakness of the right leg along 
with blackout spells.  However physical examination revealed 
normal muscle bulk and tone throughout all limbs, but with 
strength difficult to measure due to pain.  He had intact 
sensory examination throughout and reflexes were also normal.  
No specific findings regarding the back were given in August 
2004, with the findings limited to the cervical spine and the 
diagnosis also did not involve the lumbar spine.  In October 
2004 he was noted to have the same complaints as in August 
2004, with physical examination of the lumbar spine noted to 
be normal for range of motion and no tenderness to palpation 
of the spinous processes.  Additionally there was no pain on 
straight leg raise.  Motor examination was unchanged from 
August 2004.  MRI findings of the LS spine were noted to be 
limited due to motion artifact but did show bulging disc in 
the L4-5 level.  Again the diagnoses focused on other 
problems besides the lumbar spine.  Findings and complaints 
from November 2004 follow-up were generally unchanged from 
November 2004, and again the examination and diagnoses 
primarily focused on complaints other than the lumbar spine.   

The report of a July 2007 private neurological examination 
was done by the same neurologist who had treated the veteran 
in 2004 for his blackout spells and neck complaints.  Again 
the examination primarily addressed the cervical complaints 
rather than low back problems, but did include some relevant 
findings including the fact that the veteran was using 2 
canes to walk around and had felt like his balance was 
getting worse the past few months.  He reported several 
falls, some of which appeared due to incoordination.  His 
review of systems did note back pain.  Physical examination 
was noteworthy for normal motor examination, normal sensory 
examination and normal reflexes throughout.  His coordination 
was likewise normal with normal truncal and appendicular 
coordination and his ambulation was normal with no 
instability.  The previous MRI of the lumbar spine was noted 
to have significant motion artifact but did show possible 
disc bulging of L4-5.  The assessment included chronic 
complaints of cervicalgia of unclear etiology and chronic 
complaints of gait and balance disturbances and multiple 
recent falls.  The neurologist commented that she could not 
see anything on neurological examination to justify his 
complaints other than his weight and possibly being torpid 
when he walks.  She did not see any pathology that would lead 
to the belief that there was a focal area of structural 
abnormality.  The doctor instructed him to undergo physical 
therapy for gait and balance training to learn the proper 
mechanism to avoid falls.   

A March 2008 disability examination done in conjunction with 
the veteran's Social Security claim gave a history of injury 
to his back in service from pulling heavy machinery, with 
subsequent multiple workups for his back.  Most recently he 
was treated a year ago.  Since 1993, MRI's had shown bulging 
discs, sacroiliac joint shifting but no herniated discs.  
EMG's in the past were normal.  He had multiple lumbar 
injections of steroids with partial relief of 30 percent 
which was only temporary for 4-6 weeks.  He reported 
"lightning" pain down both arms and shooting pain into both 
legs.  He rated the pain at a 10/10.  Relieving factors were 
lying on his side with a pillow between his legs and sitting 
in a recliner with a neck pillow.  His symptoms were 
aggravated by bending, lifting and twisting.  He had 
occasional numbness in his hands and right foot.  He denied 
upper or lower extremities weakness.  He was independent in 
activities of daily living, ambulation and transfer.  
Physical examination revealed him to be moderately to 
morbidly obese.  He was able to get up on and off the 
examination table with relative ease.  He could remove his 
shoes by crossing his legs and using both hands to remove his 
socks.  He was seen walking in the hall and examination room 
with a non antalgic gait with 2 single point canes.  His 
Romberg's was absent.  He could heel-toe walk with some 
verbal encouragement and could squat and get back up.  He was 
able to bend at the waist and come within 2 inches of his 
toes.  He had done this slowly.  He used 2 single point canes 
and lumbsacral orthosis prescribed by Dr. M.  He used these 
all the time.  He also used a cervical collar which was not 
prescribed.  His range of motion was 90 degrees flexion, 30 
degrees lateral flexion and 20 degrees extension. Straight 
leg raise was negative bilaterally.  The general findings on 
musculskeletal examination revealed increased lumbar lordosis 
and increased cervicothoracic kyphosis.  There was no 
increased tone or muscle spasm.  He was diffusely tender to 
palpation over the lumbar over both sacroiliac joints.  
Spurling's test was negative and Faber's test was positive 
bilaterally.  His bulk and tone of the muscles were normal 
except for a slight thenar atrophy bilaterally.  On manual 
motor testing he had full bilateral upper and lower extremity 
strength of 5/5.  Sensory examination was within normal 
limits.  There were no gross deficits to light touch except 
over the dorsum of the left foot in a patchy and non 
dermatomal pattern.  His Tinel's was negative over the wrist 
and elbow.  Deep tendon reflexes were 2+ bilaterally in the 
upper and lower extremities.  The diagnosis was likely 
mechanical low back pain likely bilateral sacroiliac joint 
dysfunction, cannot rule out facet arthropathy.  

Also among these records was the report of an April 2008 
functional capacities assessment where the examiner concluded 
that the veteran can frequently lift 10 pounds, occasionally 
lift 20 pounds, sit and stand about 6 hours, unlimited 
pushing and pulling.  He was noted to have back and neck 
problems and fibromyalgia.  A November 2004 MRI of the spine 
was noted to show bulging disc at L4-5 but a July 2007 
neuromuscular examination was within normal limits with 
normal muscle strength and tone in all limbs, coordination 
was normal and ambulation was normal per neurology.  The 
neurological examiner in July 2007 was noted to remark that 
"I don't see anything on this examination to justify his 
complaints and possibly being torpid when he walks."  He was 
noted in December 2007 to be using 2 canes and had tender 
points of fibromyalgia but could get on and off the exam 
table with relative ease.  He was also able to remove his 
shoes by crossing his legs and had been observed walking in 
the hall with non antalgic gait using 2 single point canes.  
His Romberg was absent, he could heel-toe walk, squat and get 
back up.  He could bend at the waist and come within 2 inches 
of touching his toes.  His lumbar flexion was 90 degrees, 
straight leg raise bilaterally revealed no increased muscle 
tone or paraspinal muscle spasm.  His Faber's test was 
positive and Spurling's was negative.  He had 5/5 muscle 
strength throughout all his extremities.  The examiner also 
noted that the veteran provided contradictory information 
regarding whether the 2 canes he used had actually been 
prescribed by his doctor. 

The report of an April 2008 VA examination did not include a 
review of the claims file, but did refer to the medical 
history mentioned in previous examinations of his injury to 
his back in service with immediate onset of back pain.  
Previous CT scans indicated small disc protrusion at L5-S1.  
Since that time he has been followed for daily back pain, as 
well as myalgia and neck pain by a Dr. M., a rheumatologist.  
He had a myelogram 3 years earlier, no report was available.  
His course since onset was progressively worse and the course 
of treatment currently included medical, local injection, 
lyrica and methandone, skelaxin, neurontin and local 
injections.  He had a fair response to treatment, with 
constipation his only side effect.  There was no history of 
hospitalization or surgery or of trauma to the spine.  He had 
no neoplasm, or bowel or bladder dysfunction other than 
nocturia times 1.  He did endorse numbness but no 
paresthesia.  He had no leg or foot weakness, falls or 
unsteadiness.  He had no visual problems or dizziness.  He 
did have a history of fatigue, decreased motion, stiffness, 
spasms and pain, which was constant, stabbing, sharp or dull 
and located at the center of the lumbar spine.  The pain was 
moderate to severe and was daily.  He had radiation to his 
bilateral legs, right greater than left, which was described 
as "lightening type" pain.  In regards to incapacitating 
episodes, the doctor was unable to relate this as the veteran 
stated he was housebound.  He was in a recliner most of the 
time.  He used 2 canes and could not walk more than 3 yards.  

Physical examination revealed no spasm or atrophy.  He did 
have pain on motion, guarding, tenderness and weakness on the 
left and right side.  His posture and head position were 
normal and symmetrical in position.  His gait showed poor 
propulsion.  His spinal curvatures were all normal except for 
lumbar flattening.  The muscle tone throughout all 
extremities was 4/5 throughout.  The muscle tone was not 
normal and he had decreased tone due to deconditioning and 
lack of exercise.  There was no atrophy.  His sensory 
examination was all 2/2 for both upper and lower extremities 
and reflexes were all normal at 2+ throughout.  His Babinski 
was normal.  There was no ankylosis.  His range of motion for 
the thoracolumbar spine was 60 degrees flexion, and 20 
degrees for extension, as well as for lateral flexion and 
rotation in both directions.  His pain began and ended at 
these degrees, with the pain both on active and passive 
motion for flexion and extension.  There was no pain on 
active or passive motion for rotation.  For all motions, 
resisted isometric motion was normal and there was no 
additional loss of motion on repetitive use of the joint.  An 
X-ray taken in April 2008 revealed no bony abnormality of the 
lumbar spine.  The diagnosis was chronic lumbar strain.  
Problems associated with this diagnosis was mechanical low 
back pain.  The veteran was noted to be retired in the 1990's 
secondary to back problems.  His usual occupation was sales.  
The effect on the usual occupation was not given except for a 
notation that he was not employed.  The back disorder had a 
moderate effect on chores, exercise and sports and a mild 
effect on shopping, recreation, toileting and grooming.  

The veteran submitted lay statements in support of his claim 
including one from his wife dated in June 2007 and from 
various friends and family members in May 2008, which 
describe their observations of the veteran having severe 
health problems including from his low back affecting his 
ability to work, and causing him to essentially be 
housebound.  His wife indicated that she is his caregiver.  

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence shows that the veteran's lumbar 
spine disorder does not warrant an increased rating in excess 
of 20 percent disabling under the regulations in effect.  The 
Board finds that in light of the findings on MRI suggestive 
of possible disc pathology, it is appropriate to evalute this 
disorder either as under the criteria for lumbar strain or 
for intervertebral disc syndrome.

The bulk of the evidence shows the veteran's lumbar spine 
symptoms to be consistent with no more than a moderate 
intervertebral disc syndrome with recurring attacks or 
consistent with no more than lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  Specifically, 
the evidence beginning from the time of the increased rating 
claim to the most recent VA examination repeatedly shows the 
veteran's subjective complaints to not be supported by 
objective evidence.  This is noted in the May 2001 private 
neurological examination which noted no physical diagnosis to 
explain the veteran's complaints of intractable pain, as well 
as the December 2001 VA examination along with its addendums 
showing totally normal range of motion with no weakness, 
incoordination, pain on movement, swelling, deformity or 
atrophy and no clear etiology for the subjective complaints 
of pain.  The lack of objective findings in the lumbar spine 
to support subjective complaints of a severe lumbar strain or 
severe intervertebral disc syndrome is further shown in the 
private records from 2004 which showed normal muscle bulk and 
tone, normal sensory findings and reflexes throughout and 
normal range of motion, with the only finding of note being 
the difficulty in assessing strength due to pain.   Such 
objective findings do not reflect evidence that more closely 
resembles either a severe intervertebral disc syndrome or a 
severe lumbosacral strain.  

Furthermore, the more recent private medical records obtained 
from the Social Security Administration include records from 
2007 and 2008 which included detailed examinations and 
essentially found normal muscle tone and bulk, normal flexion 
and lateral flexion with only mild limited motion on 
extension and sensory examination normal except for a slight 
deficit to light touch over the dorsum of the left foot.  The 
problems shown by the veteran as per mobility with frequent 
falls is attributed in these reports to his obesity and 
sluggishness (torpidity) and not linked specifically to his 
back problems.  As these mobility problems have been clearly 
attributed to a different cause than his back symptoms, this 
is not a case where the benefit of the doubt is warranted to 
attribute such findings to his back disorder.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.  

The VA examination from April 2008 is notable for abnormal 
muscle tone which is attributed to deconditioning rather than 
his back problems, and he is noted to have normal sensory 
examination and reflexes throughout.  He also had some 
guarding, tenderness and weakness as well as poor walking 
gait, but on physical examination his ranges of motion were 
noted to be 60 degrees flexion with 20 degrees through the 
rest of the motions, with no additional loss due to pain or 
on repeated use.  Thus the symptoms attributable to the 
lumbar spine disorder shown on these more recent records and 
examination reports are also consistent with no more than 
moderate disability, and do not more closely resembles either 
a severe intervertebral disc syndrome or a severe lumbosacral 
strain.  

The evidence as discussed above fails also to show the 
veteran to have severe limitations of motion.  The most 
restricted motion recorded in the pertinent treatment records 
is shown to be in the April 2008 is 60 degrees flexion with 
20 degrees through the rest of the motions, with no 
additional loss due to pain or on repeated use.  The rest of 
the recorded motions are less restricted with no clear 
indication of what extent, if any, pain has on the motions.  
Even when considering the potential for an additional 5 
percent impairment during flare-ups as noted in March 2000, 
these would result in the most restricted motion recorded as 
57 degrees flexion and 19 degrees for the rest of the 
motions, derived by calculating 5 percent of the motion in 
question and subtracting it from that motion.  Thus even 
during flare-ups, the ranges of motion are shown to be less 
than severe.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 20 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 40 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least two weeks 
of incapacitation.  There is no evidence in the records 
obtained showing that the veteran was ever prescribed bedrest 
for such a duration for back symptoms and the April 2008 VA 
examination is silent for any history of such periods of 
incapacitation.  Instead it appears that the veteran evaded 
such questioning by providing a vague and generalized 
statement about being totally housebound.  Thus, even a 
compensable evaluation would not be warranted under the 
revised criteria based on periods of incapacitation, much 
less a rating in excess of 20 percent.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's lumbar spine 
disability can also be evaluated based on separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, if this provides for a higher evaluation than 
that based on incapacitating episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  As 
discussed previously, the veteran's limitation of motion is 
not shown to be severe by the evidence of record.  Thus, a 
higher evaluation than 20 percent is not warranted for the 
veteran's lumbar spine disability under the revised 
Diagnostic Code 5293 in effect between September 2002 and 
September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
at one time or another, but mostly affecting the right leg 
more severely, consist primarily of pain.  The overall 
manifestations shown repeatedly in the evidence, up to and 
including the April 2008 VAexamination have been pain 
radiating alternately down the left leg and down the right, 
but more symptomatic on the right, to include some findings 
in the March 2008 of slight deficit to light touch over the 
dorsum of the right foot.  Objective findings from this or 
any other examination did not reveal moderate symptomatology, 
as his muscle strength was not shown to be reduced due to 
neurological symptoms, nor was there atrophy shown, and his 
deep tendon reflexes were equal.  These manifestations, 
described in detail above resemble no more than a mild 
incomplete paralysis and warrant no more than a 10 percent 
evaluation per each leg.  In view of this, the Board finds 
that a separate evaluation of 10 percent disabling is 
warranted for the left lower extremity and of 10 percent 
disabling is warranted for the right lower extremity as of 
September 23, 2002.  

In regards to upper extremity neurological manifestations, 
these are shown by the medical evidence to be associated with 
a cervical spine condition and thus consideration for any 
such symptoms is not indicated.  Likewise there is no 
indication of any other manifestations attributable to the 
lumbar spine disability.  While the records do show 2 
instances of urinary incontinence in 2002, these appear 
related to epidural injections he was receiving at the time, 
which he is no longer receiving, and there is no evidence of 
any subsequent urinary problems.  Thus, there is no need to 
consider urinary problems as a manifestation of the lumbar 
spine disorder.

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 20 percent for lumbar spine myositis with 
degenerative joint disease is warranted under the General 
Rating formula in effect September 26, 2003, which allows for 
a 40 percent rating for favorable ankylosis of the entire 
spine.  There is no evidence of any ankylosis of the spine 
shown.  

Functional Limitations pursuant to 38 C.F.R. §§  4.40, 4.45, 
4.59

The Board has considered the applicability of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 in determining that a rating in excess 
of 20 percent for the lumbar spine disorder is not warranted 
in this matter.  Although it is noteworthy that the examiner 
in the March 2000 VA examination noted the veteran to have 
about a 5 percent additional impairment during flare-ups, 
this is not shown to be the case by objective evidence, with 
the subsequent records and examination reports noted to be 
silent for any estimated additional impairment during flare-
ups, nor has such impairment been quantified in terms of lost 
strength or motion.  The objective evidence of pain on motion 
noted in the January 2003 VA examination was not further 
addressed due to the veteran's failure to cooperate, thus it 
cannot be quantified.  Furthermore repetitive testing as 
shown in April 2008 did not result in additional impairment, 
as demonstrated on motion, with the pain noted to be present 
at the end of the recorded range and unchanged by repetitive 
motion.  Finally, even if such a 5 percent impairment is 
accepted to be present during flare-ups, as discussed above, 
its calculated impact on the veteran's ranges of motion would 
still fail to result in severe loss of motion.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2008).  In this case, based on the above 
evidence there is no objective evidence that the veteran's 
service-connected lumbar spine disorder has resulted either 
in frequent hospitalizations or caused marked interference 
with his employment.  The Board further notes that a claim 
for TDIU was denied by the RO in an October 2008 decision and 
this has not been appealed.  

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the claim for a rating 
in excess of 20 percent must be denied.  In reaching this 
determination, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the 
evidence, which has been discussed at length, is against the 
veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for service-
connected lumbosacral strain with mechanical back pain, L5 
disc bulging and limitation of motion is denied.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the left leg, 
radiculopathy left lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the right leg, 
radiculopathy right lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


